     CASE 0:19-cv-02312-DSD-DTS Document 30 Filed 05/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Libertarian Party of Minnesota, Chris                     Civil No. 19-CV-2312 (DSD/DTS)
Holbrook, Mason McElvain, Chris Dock,
and Brian McCormick,

              Plaintiffs,                                                  NOTICE OF
       vs.                                                             SUPPLEMENTAL
                                                                          AUTHORITY
Steve Simon, in his official capacity as the
Minnesota Secretary of State, or his
successor,

              Defendant.




       Defendant writes to alert this Court to a significant new authority that is relevant

to the cross-motions currently before the Court in the above-titled action.

       In May 2020, the Minnesota Legislature passed a bill amending the statutory

requirements for signatures on nominating petitions within the 2020 election cycle. See

2020 Minn. Laws ch. 77 (copy attached hereto as Exhibit A). Minnesota Governor Tim

Walz signed the bill into law on May 12. Id. at 4.

       Section 1 of the new legislation provides in pertinent part that, for the purposes of

elections conducted in 2020, Minnesota election officials “must accept electronic mail,

facsimile, or other electronic submissions of” nominating petitions, “including petition

signatures collected electronically.” Id. § 1, subds. 1(a), 4(a)(2). As a result, in 2020,

Plaintiffs and other candidates and political parties preparing nominating petitions for

office are permitted to submit their completed petitions to the Secretary and other

election officials by electronic means.
     CASE 0:19-cv-02312-DSD-DTS Document 30 Filed 05/18/20 Page 2 of 2



Dated: May 18, 2020                 Respectfully submitted,

                                    KEITH ELLISON
                                    Attorney General
                                    State of Minnesota


                                    /s/ Nathan J. Hartshorn
                                    NATHAN J. HARTSHORN
                                    Assistant Attorney General
                                    Atty. Reg. No. 0320602

                                    445 Minnesota Street, Suite 1400
                                    St. Paul, Minnesota 55101-2134
                                    (651) 757-1252 (Voice)
                                    (651) 297-1235 (Fax)
                                    nathan.hartshorn@ag.state.mn.us

                                    ATTORNEY FOR STEVE SIMON,
                                    IN HIS OFFICIAL CAPACITY AS THE
                                    MINNESOTA SECRETARY OF STATE




                                     2
